IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ABIGAIL MULLER,                           : No. 380 EAL 2015
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
THE AQUATIC AND FITNESS CENTER            :
D/B/A AFC JENKINTOWN, AQUA HAB,           :
L.P. D/B/A THE AQUATIC AND FITNESS        :
CENTER AT JENKINTOWN, AQUA HAB,           :
L.P. AND KYLE DONOHUE                     :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.